                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,
                                                  Case Nos. 4:04-cr-00086-BLW
              Respondent,                                   4:16-cv-00276-BLW

       v.
                                                      MEMORANDUM DECISION
JOHN BENJAMIN KURKOWSKI,                                  AND ORDER

              Movant.




                                    INTRODUCTION

       Pending before the Court is Petitioner's Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255. Civ. Dkt. 1, Crim. Dkt. 32. The motion is fully

briefed. Having reviewed the filings in this matter, the Court will deny Petitioner's

Motion without a hearing.

                                    BACKGROUND

       On September 29, 2004 Petitioner Kurkowski pled guilty to one count of bank

robbery in violation of 18 U.S.C. § 2113(a) (Count One) and one count of brandishing a

firearm during a “crime of violence” in violation of 18 U.S.C. § 924(c)(1) (Count Two).

Crim. Dkts. 22, 23. Mr. Kurkowski’s conviction for Count One constituted the “crime of

violence” that served as the basis for his conviction and sentence to Count Two. See

Crim. Dkt. 18 at 4. At sentencing, the Court calculated the Defendant’s total combined

Memorandum Decision and Order - 1
offense level of 23 with a Criminal History Category of IV. Crim. Dkt. 25 at 1. As such,

Count One carried a guideline range of 70 to 87 months imprisonment, with a statutory

maximum of 240 months. Id. Count Two carried a mandatory minimum sentence of 84

months to run consecutive to any other sentence imposed. Id; see also 18 U.S.C.

§ 924(c)(1)(A)(ii). On January 4, 2005, the Court sentenced Mr. Kurkowski to a total of

171 months’ imprisonment: 87 months for Count One, and 84 months for Count Two, to

be served consecutively. Crim. Dkts. 25, 26. Until now, Petitioner Kurkowski had neither

appealed nor collaterally attacked his conviction or sentence. Crim. Dkt. 11 at 11.

       Petitioner now challenges the constitutionality of his sentence based on the

Supreme Court’s decisions in Johnson v. United States, 135 S. Ct. 2551 (2015) and

Sessions v. Dimaya, 138 S. Ct. 1208 (2018). In Johnson, the Supreme Court invalidated a

prisoner’s sentence under the Armed Career Criminal Act because the definition of

“violent felony” as a predicate crime that “otherwise involves conduct that presents a

serious potential risk of physical injury to another” was unconstitutionally vague. 135 S.

Ct. at 2557; 18 U.S.C. § 924(e)(2)(b)(ii). The Court in Dimaya invalidated a similarly-

worded definition of “crime of violence” in the Immigration and Nationality Act (“INA”)

because it likewise “devolv[ed] into guesswork and intuition, invited arbitrary

enforcement, and failed to provide fair notice.” Dimaya, 138 S. Ct. at 1223; 18 U.S.C. §

16(b). Petitioner believes his sentence for Count Two—brandishing a firearm during a

“crime of violence”—should be vacated because the definition of the predicate “crime of

violence” in § 924(c) is unconstitutional following Johnson and Dimaya. See Civ. Dkt. 1;

Memorandum Decision and Order - 2
18 U.S.C. § 924(c)(3)(B). For the reasons that follow the Court will deny Petitioner’s

motion.

                                   LEGAL STANDARD

       To state a cognizable claim under 28 U.S.C. § 2255, a petitioner must assert that

he or she is in custody in violation of the Constitution or laws of the United States, that

the district court lacked jurisdiction, that the sentence exceeded the maximum allowed by

law, or that the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

Under § 2255, “a district court must grant a hearing to determine the validity of a petition

brought under that section, [u]nless the motions and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” United States v. Blaylock, 20

F.3d 1458, 1465 (9th Cir. 1994). In determining whether a § 2255 motion requires a

hearing, “[t]he standard essentially is whether the movant has made specific factual

allegations that, if true, state a claim on which relief could be granted.” United States v.

Withers, 638 F.3d 1055, 1062 (9th Cir. 2011). A district court may dismiss a § 2255

motion based on a facial review of the record “only if the allegations in the motion, when

viewed against the record, do not give rise to a claim for relief or are palpably incredible

or patently frivolous.” Id. at 1062–63.

                                          ANALYSIS

       Petitioner Kurkowski argues the Court should vacate his sentence for Count Two

because bank robbery should no longer be considered a predicate “crime of violence” for

purposes of § 924(c)(3). That is so, Petitioner believes, because § 924(c)(3)(B) suffers

Memorandum Decision and Order - 3
from the same unconstitutional vagueness identified by the Supreme Court in the statutes

at issue in Johnson and Dimaya. Civ. Dkt. 14 at 7. The Government responds that

Petitioner's § 2255 claim is both procedurally defective and without merit. See Civ. Dkt.

11. The Court finds it unnecessary to address the Government’s procedural arguments or

to reach the question of whether § 924(c)(3)(B) is unconstitutionally vague. Under

controlling Ninth Circuit precedent, Petitioner's bank robbery conviction constitutes a

“crime of violence” predicate offense for purposes of Count Two. See United States v.

Watson, 881 F.3d 782 (9th Cir.)(per curiam), cert. denied, 139 S.Ct. 203, (2018).

Therefore, the Court will deny Petitioner’s motion.

   1. Bank Robbery is a “Crime of Violence” Under 18 U.S.C § 924(c)(1)(A)

       Count Two of Petitioner’s indictment, charges him with brandishing a firearm

during a “crime of violence” in violation of 18 U.S.C. § 924(c)(1). In turn, § 924(c)(1)

defines a “crime of violence” as a felony that either:

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense.

18 U.S.C. § 924(c)(3). Section (A) is known as the “force clause” and is satisfied if the

predicate crime has as an element the use of “‘violent’ physical force—‘that is force

capable of causing physical pain or injury.’” Watson, 881 F.3d at 784 (quoting Johnson v.

United States, 559 U.S. 133, 140 (2010)). The Ninth Circuit, in Watson, held that a

conviction for bank robbery under § 2113(a) constitutes a “crime of violence” under the

Memorandum Decision and Order - 4
“force clause,” § 924(c)(3)(A). 881 F.3d at 784. The Defendants in Watson were

convicted of robbing a bank while armed with handguns under § 2113(a), just like

Petitioner here. See Id.; Crim. Dkt. 18 at 4-5. In Watson, the Ninth Circuit heard and

rejected the very same arguments Petitioner Kurkowski now raises in his § 2255 motion,

that “bank robbery no longer qualifies as a crime of violence.” Id; Crim. Dkt. 18 at 4-5.

Because the Ninth Circuit has addressed Petitioner Kurkowski’s arguments and held bank

robbery fits the definition of “crime of violence” in § 924(c)(3)(A), the Court finds his

sentence for Count Two is constitutional and denies Petitioner’s § 2255 motion.

   2. Certificate of Appealability

       Rule 11(a), Rules Governing Section 2255 Cases, requires that in such cases the

“district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” The standard for issuing a certificate of appealability is whether

the applicant has “made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). “Where a district court has rejected the constitutional claims on the

merits, the showing required to satisfy § 2253(c) is straightforward: The petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

To meet the “threshold inquiry” on debatability, the Ninth Circuit instructs that the

petitioner “must demonstrate that the issues are debatable among jurists of reason; that a

court could resolve the issues [in a different manner]; or that the questions are adequate

to deserve encouragement to proceed further.” Lambright v. Stewart, 220 F.3d 1022,

Memorandum Decision and Order - 5
1025 (9th Cir. 2000)(internal citations omitted). Even if a question is well settled in our

circuit, a constitutional claim is debatable if another circuit has issued a conflicting

ruling. See id. at 1025–26.

       Petitioner has not demonstrated the denial of a constitutional right or that

reasonable jurists would find Petitioner’s claims debatable. Defendant's challenge to his

conviction and sentence under § 924(c) runs directly contrary to controlling Ninth Circuit

authority. See Watson 881 F.3d at 786. The Watson decision is binding precedent on this

Court, and as the Ninth Circuit noted, it reached the same conclusion as “every other

circuit to address the same question.” Id. at 785. Therefore, the Court will not grant

Petitioner a certificate of appealability.

                                             ORDER

       In accordance with the Memorandum Decision set forth above, NOW

THEREFORE IT IS HEREBY ORDERED, that,

   1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28

       U.S.C. § 2255. (Civ. Dkt. 1), (Crim. Dkt. 32) is DENIED. The Court shall issue a

       separate judgment as required by Rule 58(a).

   2. Petitioner is denied a certificate of appealability as to his claim that federal bank

       robbery is not a crime of violence under 18 U.S.C. § 924(c).




Memorandum Decision and Order - 6
                                    DATED: January 9, 2019


                                    _________________________
                                    B. Lynn Winmill
                                    U.S. District Court Judge




Memorandum Decision and Order - 7
